Citation Nr: 0827413	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  02-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 8 to 
May 16, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to January 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
decision by the Department of Veterans Affairs Medical Center 
(VAMC) in Manchester, New Hampshire.  The case was previously 
before the Board in July 2003, April 2004, June 2004, and May 
2005, when it was remanded for additional development.  The 
case has been advanced on the Board's docket due to the 
appellant's advanced age.

The appeal is REMANDED to the VAMC via the Veterans Health 
Administration (VHA).  The VAMC will notify the veteran if 
any action on his part is required. 


REMAND

As noted, this case previously has been before the Board four 
times; each time the Board requested that specific actions be 
completed on remand.  Most recently, in May 2005, the Board 
remanded the case to ensure that the VAMC complied with 
previous remand instructions.  Specifically, the Board asked 
the VAMC to contact the private physician who provided an 
opinion in October 2001 and ask him to explain in detail the 
rationale for his opinion that the veteran should not have 
been transferred to the VA facility in White River Junction, 
Vermont in May 2001.  It also instructed that, regardless of 
whether a response was received from the private physician, 
the veteran's claims file should be forwarded to a VA 
physician for review and an opinion on the pertinent issues.  

The record reflects that the VAMC sent the private physician 
letters in August 2005, May 2006, and August 2006.  The May 
2006 letter was returned as undeliverable with a note that 
the physician had relocated his practice; the new address was 
provided.  The August 2006 letter was sent to this new 
address.  To date, the physician has not replied to these 
letters.  As the VAMC has made several attempts to try to 
contact him without reply, the Board finds that the VAMC has 
substantially complied with this remand instruction.  
However, as noted, the May 2005 remand also instructed that 
the veteran's claims folder should be forwarded to a VA 
physician to provide an opinion regardless of whether a 
response was received from the private physician.  This 
remand instruction was not completed.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  While the Board regrets even further 
delay in this case, as the VAMC still has not complied with 
all prior remand instructions, a further remand is once again 
necessary.  Notably, in July 2008 written argument, the 
veteran's representative also stated that the veteran's claim 
should be remanded again to obtain a VA opinion on the 
matter.  

Accordingly, the case is REMANDED for the following:

1.	The VAMC should forward the entire 
record to an appropriate VA physician for 
review and an opinion as to:  (1) Whether 
treatment at the private facility from 
May 8, 2001 through May 16, 2001, was for 
a medical emergency of such nature that 
delay would have been hazardous to the 
veteran's life or health; and (2) Whether 
an attempt to use the VA facility at 
White River Junction, Vermont, would not 
have been reasonable, sound, wise, or 
practical.  The reviewing physician 
should reconcile any opinion given with 
the October 2001 opinion of the private 
physician.  

2.	The VAMC should then re-adjudicate the 
claim.  If it remains denied, the VAMC 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  The veteran's 
records must be kept intact to protect 
the integrity of the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the agency of original 
jurisdiction.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



